RENDERED: JUNE 25, 2021; 10:00 A.M.
                           TO BE PUBLISHED


                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0296-WC


TRACTOR SUPPLY COMPANY                                               APPELLANT



                  PETITION FOR REVIEW OF A DECISION
v.              OF THE WORKERS’ COMPENSATION BOARD
                        ACTION NO. WC-19-88426



PATRICIA WELLS; HONORABLE STEPHANIE
L. KINNEY, ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION BOARD                                      APPELLEES



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Tractor Supply Company (Tractor Supply) appeals

from an opinion of the Workers’ Compensation Board which affirmed an award

and order of the administrative law judge (ALJ) granting Patricia Wells, among

other things, permanent partial disability benefits. Tractor Supply argues that
Wells was not entitled to a three-multiplier found in Kentucky Revised Statutes

(KRS) 342.730(1)(c)1. We find no error and affirm.

                         FACTS AND PROCEDURAL HISTORY

                 Wells began working for Tractor Supply on October 25, 2017, where

she worked in the receiving and sorting department. Her job duties required her to

lift up to 75 to 100 pounds in order to unload trucks and sort pallets of

merchandise. On August 16, 2018, Wells injured her right arm, right shoulder, and

neck while unloading boxes from a truck at Tractor Supply. She reported her

injury the following day and sought treatment. Wells began light-duty work and

received the same hourly rate in pay, but received less total earnings because she

was unable to work overtime while on light duty.1 Wells continued working in a

light-duty capacity until January 28, 2019, when she was fired for allegedly giving

false information during a company investigation.2

                 Wells saw multiple doctors as part of this workers’ compensation

claim. All of the doctors gave Wells work restrictions. They advised that she not

do any overhead lifting and refrain from lifting items over 10 pounds.3 The ALJ in

this case found that Wells sustained a work-related right shoulder and cervical


1
 The ALJ in this case found that Wells did not earn the same or greater wage when she began
her light-duty work. That finding was not appealed to this Court.
2
    The investigation was unrelated to Wells’ current injury and workers’ compensation claim.
3
    One doctor believed she could lift items of at least 20 pounds, but only occasionally.

                                                  -2-
injury. This finding has not been appealed by Tractor Supply. As part of the

ALJ’s award, the ALJ believed Wells could not return to the same type of work

she performed before her injury due to the lifting restrictions. The ALJ then

multiplied her award by three pursuant to KRS 342.730(1)(c)1., which states in

pertinent part:

             If, due to an injury, an employee does not retain the
             physical capacity to return to the type of work that the
             employee performed at the time of injury, the benefit for
             permanent partial disability shall be multiplied by three
             (3) times the amount otherwise determined under
             paragraph (b) of this subsection[.]

             Tractor Supply then filed a petition for reconsideration. It alleged that

the three-multiplier was unavailable because of the holding in Livingood v.

Transfreight, LLC, 467 S.W.3d 249 (Ky. 2015). The ALJ denied the petition and

held that Livingood did not apply. Tractor Supply then appealed to the Board, but

the Board affirmed the ALJ’s award and also held that Livingood did not apply.

This appeal followed.

                                    ANALYSIS

             The only issues on appeal are whether Wells was properly awarded

the three-multiplier and if Livingood applies to this case. “The function of further

review of the [Board] in the Court of Appeals is to correct the Board only where

[the] Court perceives the Board has overlooked or misconstrued controlling

statutes or precedent, or committed an error in assessing the evidence so flagrant as

                                         -3-
to cause gross injustice.” Western Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-

88 (Ky. 1992).

                    KRS 342.285 designates the ALJ as the finder of
             fact. Paramount Foods, Inc. v. Burkhardt, 695 S.W.2d
             418 (Ky. 1985), explains that the fact-finder has the sole
             authority to judge the weight, credibility, substance, and
             inferences to be drawn from the evidence. Special Fund
             v. Francis, 708 S.W.2d 641, 643 (Ky. 1986), explains
             that a finding that favors the party with the burden of
             proof may not be disturbed if it is supported by
             substantial evidence and, therefore, is reasonable.

AK Steel Corp. v. Adkins, 253 S.W.3d 59, 64 (Ky. 2008).

             In addition, statutory interpretation is a legal issue which is reviewed

de novo. Commonwealth v. Long, 118 S.W.3d 178, 181 (Ky. App. 2003). When

engaging in statutory interpretation,

             our main goal is “to give effect to the intent of the
             General Assembly.” The clearest indicator of that intent
             is the “language the General Assembly chose, either as
             defined by the General Assembly or as generally
             understood in the context of the matter under
             consideration.” And “[w]here the words used in a statute
             are clear and unambiguous and express the legislative
             intent, there is no room for construction and the statute
             must be accepted as written.”

Bell v. Bell, 423 S.W.3d 219, 223 (Ky. 2014) (footnotes and citations omitted).

             In the case at hand, we must interpret KRS 342.730(1)(c)1 and how it

relates to Livingood. In Livingood, Alton Livingood injured his left shoulder while

working for Transfreight, LLC. Livingood underwent two surgeries and returned


                                         -4-
to work on light duty after about six months. Livingood’s salary did not change

while he was on light duty. After a third surgery and two more months off from

work, Livingood returned to work without restrictions. During his first shift after

returning to work without restrictions, Livingood accidentally bumped a pole while

operating a forklift. There was no damage. Ten days later, Livingood’s

employment was terminated.

             During the workers’ compensation case, a human resources officer

from Transfreight testified that Transfreight had a progressive discipline policy

where each infraction moved an employee up to a new level of discipline. At the

time of the forklift accident, Livingood had already had two other infractions and

was on a “full and final warning” status. The forklift accident was deemed to have

been preventable and that is why he was terminated.

             Livingood was awarded permanent partial disability benefits by the

ALJ, but the ALJ did not award any multipliers. Livingood petitioned for

reconsideration and argued that he was entitled to the two-multiplier described in

KRS 342.730(1)(c)2. KRS 342.730(1)(c)2. states:

             If an employee returns to work at a weekly wage equal to
             or greater than the average weekly wage at the time of
             injury, the weekly benefit for permanent partial disability
             shall be determined under paragraph (b) of this
             subsection for each week during which that employment
             is sustained. During any period of cessation of that
             employment, temporary or permanent, for any reason,
             with or without cause, payment of weekly benefits for

                                         -5-
             permanent partial disability during the period of cessation
             shall be two (2) times the amount otherwise payable
             under paragraph (b) of this subsection. This provision
             shall not be construed so as to extend the duration of
             payments.

Livingood argued he was entitled to the two-multiplier because he was no longer

working for Transfreight. The ALJ denied the petition for reconsideration.

             Livingood then appealed to the Board. The Board held that because

Livingood’s termination was not due to his injury, then the ALJ was correct in not

awarding him the two-multiplier. Livingood then appealed to this Court, which

affirmed. Livingood then appealed to the Kentucky Supreme Court.

             The Kentucky Supreme Court held that the cessation of employment

did not have to be due to injury for the two-multiplier to apply. The Court also

held as follows:

             KRS 342.730(1)(c)2 permits a double income benefit
             during any period that employment at the same or a
             greater wage ceases “for any reason, with or without
             cause,” except where the reason is the employee’s
             conduct shown to have been an intentional, deliberate
             action with a reckless disregard of the consequences
             either to himself or to another.

Livingood, 467 S.W.3d at 259. The Court believed it would be unreasonable for an

employee who was fired for intentional misconduct to be allowed to receive the

two-multiplier because KRS Chapter 342 “evinces a legislative intent that an

employee should not benefit from his own wrongdoing.” Id. at 258. The Court


                                         -6-
held that Livingood’s termination was not due to a reckless disregard of the

consequences, but because of the progressive discipline policy. The human

resources officer testified that had Livingood not already had prior infractions, the

accident with the forklift would not have resulted in his termination. The Court

held that Livingood would be entitled to the two-multiplier if his return to

employment was at the same or greater wage. The Court ultimately remanded the

case because the ALJ did not make a specific finding as to whether Livingood

returned to work at the same or greater wage.

             As to the case at hand, Tractor Supply claims that Wells was

terminated for misconduct and that the holding of Livingood regarding “an

intentional, deliberate action with a reckless disregard of the consequences either

to himself or to another” should also apply to KRS 342.730(1)(c)1. We disagree

with Tractor Supply’s argument.

             KRS 342.730(1)(c)1. and KRS 342.730(1)(c)2. are concerned with

different issues.

                    Consistent with the purpose of the benefit and with
             KRS 342.710(1)’s goal of encouraging a return to
             work, KRS 342.730(1)(c)2 focuses on post-injury wages.
             Although KRS 342.710(1) expresses a preference for a
             return to the same employment, KRS 342.730(1)(c)2
             requires only that the injured worker “returns to work at a
             weekly wage equal to or greater than the average weekly
             wage at the time of injury.” Thus, it applies without
             regard to whether the worker returns to the employment
             in which the injury occurred or to other employment.

                                         -7-
                   Workers who retain the physical capacity to return
            to the type of work performed at the time of injury
            receive a basic income benefit under KRS 342.730(1)(b),
            regardless of their post-injury earnings. The purpose of
            KRS 342.730(1)(c) 2 is to keep partially disabled
            workers in the habit of working and earning as much as
            they are able. It creates an incentive for them to return to
            work at which they will earn the same or a greater
            average weekly wage by permitting them to receive a
            basic benefit in addition to their wage but assuring them
            of a double benefit if the attempt proves to be
            unsuccessful. Although the statute also creates an
            incentive for employers to continue to employ injured
            workers in order to avoid paying double benefits, its
            focus is on encouraging a return to work at the same or a
            greater wage rather than to a particular employment.

Toy v. Coca Cola Enterprises, 274 S.W.3d 433, 435 (Ky. 2008) (footnote and

citation omitted). In essence, the two-multiplier is concerned with an employee

leaving his or her employment after an unsuccessful attempt at returning.

            KRS 342.730(1)(c)1., on the other hand, concerns whether or not an

employee has the physical capacity to perform the type of work performed pre-

injury. In other words, this statute is more concerned with physical ability. When

examining the two statutes together, KRS 342.730(1)(c)1. is focused on an

employee’s physical abilities in determining whether a multiplier is appropriate

and KRS 342.730(1)(c)2. is concerned with whether an employee leaves his

employment.

            As KRS 342.730(1)(c)2. is related to leaving employment, it is

entirely reasonable for the Kentucky Supreme Court to determine that when an

                                        -8-
employee loses his job due to reckless misconduct, awarding him or her a double

benefit would be unreasonable and against public policy. We decline to extend the

Livingood reasoning to KRS 342.730(1)(c)1. Whether Wells continued in her

employment with Tractor Supply is irrelevant when it comes to the three-multiplier

because the increase in benefits is not tied to continued employment. Due to

Wells’ injury and work restrictions, she was unable to return to the type of work

she performed pre-injury. “To determine if an injured employee is capable of

returning to the type of work performed at the time of injury, an ALJ must consider

whether the employee is capable of performing ‘the actual jobs that the individual

performed.’” Trane Commercial Systems v. Tipton, 481 S.W.3d 800, 804 (Ky.

2016) (citing Ford Motor Co. v. Forman, 142 S.W.3d 141, 145 (Ky. 2004)). Once

Wells was injured and her doctors put her on work restrictions, she was unable to

perform the job she had pre-injury, namely unloading trucks and lifting heavy

boxes. At this point she was entitled to the three-multiplier. Her later termination

is irrelevant.

                                    CONCLUSION

                 Based on the foregoing, we affirm Wells’ workers’ compensation

award. We decline to extend the holding of Livingood for the purposes of

examining the three-multiplier found in KRS 342.730(1)(c)1.


                 ALL CONCUR.

                                          -9-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE PATRICIA
                         WELLS:
Walter E. Harding
Louisville, Kentucky     Michael D. Lindsey
                         Bowling Green, Kentucky




                       -10-